AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                             UNITED STATES DISTRICT COURT
                                                Eastern District of California
                UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                              (For Revocation of Probation or Supervised Release)
                           v.
                   DONALD A WALKER                                            Criminal Number: 1:17PO00360-1
                                                                              Defendant's Attorney: Hope Alley, Assistant Federal Defender
THE DEFENDANT:
       admitted guilt to amended violation of charge ONE as alleged in the violation petition filed on 7/27/2018 .
       was found in violation of condition(s) of supervision as to charge(s)             after denial of guilt, as alleged in the violation petition
       filed on   .

The defendant is adjudicated guilty of these violations:
See next page.

The court:        revokes:        modifies:        continues under same conditions of supervision heretofore ordered on 4/5/2018 .

       The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

       Charges 2 & 3 are dismissed.

        Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

        It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                             2/25/2019
                                                                             Date of Imposition of Sentence
                                                                             /s/ Barbara A. McAuliffe
                                                                             Signature of Judicial Officer
                                                                             Barbara A. McAuliffe, United States Magistrate Judge
                                                                             Name & Title of Judicial Officer
                                                                             2/26/2019
                                                                             Date
AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation
DEFENDANT: DONALD A WALKER                                                                                                 Page 2 of 4
CASE NUMBER: 1:17PO00360-1

Violation Number                       Nature of Violation                                          Date Violation Ended
                                       On May 9, 2018 in Fresno County Superior Court defendant
                                       entered a plea of no contest to a misdemeanor violation of
ONE                                                                                                 April 30, 2018
                                       California Penal Code section 236, False Imprisonment with
                                       Violence.
AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
DEFENDANT: DONALD A WALKER                                                                                                Page 3 of 4
CASE NUMBER: 1:17PO00360-1

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
3 days (to be released on 2/27/2019).

      No TSR: Defendant shall cooperate in the collection of DNA.

      The court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district
              at     on     .
              as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               before       on    .
               as notified by the United States Marshal.
               as notified by the Probation or Pretrial Services Officer.
       If no such institution has been designated, to the United States Marshal for this district.

                                                                 RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                        to
at                                                   , with a certified copy of this judgment.



                                                                        United States Marshal


                                                                        By Deputy United States Marshal
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
DEFENDANT: DONALD A WALKER                                                                                                       Page 4 of 4
CASE NUMBER: 1:17PO00360-1

                                                              PROBATION
The defendant is hereby sentenced to probation for a term of :
12 months to expire February 25, 2020.

If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

While on probation, the Defendant shall be subject to and must comply with the following conditions of probation:

                                                  CONDITIONS OF PROBATION
1.    The Defendant's probation shall be unsupervised by the probation office.
2.    The Defendant shall complete the 1-year Rescue Mission residential treatment program; the Defendant shall have enrolled
      immediately upon release.
3.    The Defendant is ordered to personally appear for a Probation Review Hearing on August 14, 2019 at 2:00 pm before U.S.
      Magistrate Judge Barbara A. McAuliffe.
